Exhibit 10.37

 

LOGO [g69981g27o54.jpg]

Sensus U.S. Vehicle Fleet Policy

January 1, 2009



--------------------------------------------------------------------------------

Sensus U.S. Vehicle Fleet Policy

Table of Contents

 

Section

        Page Policy Overview    1.    PURPOSE    1 2.    DRIVER COVERED BY THIS
POLICY    1 3.    VEHICLES COVERED BY THIS POLICY    1 4.    RESPONSIBILITIES   
1 5.    SAFETY POLICY/IMPAIRED USE    2 6.    RESPONSIBILITIES OF AUTHORIZED
DRIVERS    4 7.    NON-EXECUTIVE COMPANY-PROVIDED VEHICLES    5 8.    EXECUTIVE
COMPANY-PROVIDED VEHICLES    6 Driver Procedures and Information    9.    NEW
VEHICLE DELIVERY    7 10.    NEW VEHICLE TITLING & REGISTRATION    7 11.   
PERSONAL USE OF COMPANY VEHICLE    8 12.    MILEAGE REPORTING    9 13.   
OPERATING EXPENSES FOR COMPANY-PROVIDED VEHICLES    9 14.    RENTAL VEHICLES   
9 15.    PHH SERVICE CARD    9 16.    REGISTRATION RENEWAL    10 17.    TITLES
   10 18.    INSURANCE    10 19.    PARKING AND MOVING VIOLATIONS    10 20.   
CHANGING VEHICLES    11 21.    ADDRESS CHANGES    11 22.    EMPLOYEE SALE
PROGRAM    11 23.    TURN IN OF USED VEHICLE    11 24.    TERMINATION OF
EMPLOYMENT    12 Maintenance, Accidents, and Emergency Roadside Assistance   
25.    HOW TO USE THE VEHICLE MAINTENANCE ASSISTANCE PROGRAM (VMA)    12 26.   
IMPORTANT INFORMATION FOR YOU    14 27.    ACCIDENTS    14 28.    EMERGENCY
ROADSIDE ASSISTANCE    15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

Policy Overview

1. Purpose

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

This policy states the standard policies and practices for the business and
personal use of Sensus company-provided vehicles. This policy replaces previous
driving policies.

2. Drivers Covered by this Policy

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

This policy covers all Sensus employees authorized to drive a company-provided
vehicle. Besides the employee to whom the vehicle is assigned, that individual’s
spouse is allowed to operate the vehicle when the employee is not working.
Children and other non-authorized drivers are not permitted to drive the company
vehicle.

3. Vehicles Covered by this Policy

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

This policy should be applied to all company-provided vehicles including:

 

a. Leased vehicles

 

b. Rented vehicles provided by the Leasing & Vehicle Maintenance Partner to
Sensus

4. Responsibilities

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Sensus determines driver and vehicle eligibility criteria, and assigns the
vehicles that will best fit the needs of the company. Eligibility standards and
vehicle assignments may be changed based on business need, cost and
availability.

4.1. Leasing & Vehicle Maintenance Partner Responsibilities

 

a. Develop fleet and driver policy recommendations working in the best interest
of Sensus.

 

b. Provides for the leasing, maintenance and disposal of vehicles provided to
Sensus under this policy

 

  •  

Leasing & Maintenance Partner

PHH Arval

4.2. Sensus Fleet Manager Responsibilities

 

a. Develop fleet and driver policy working with the Leasing & Vehicle
Maintenance Partner to Sensus and senior management as needed to secure major
policy agreement.

 

b. Assess fleet policy and practices to ensure that strict principles of safety
are followed to ensure that the financial interests of Sensus are protected.

 

Page 1 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

  •  

Sensus Fleet Manager

Mike DeCocco, Vice President, Human Resources

mike.decocco@sensus.com

1-919-845-4008

4.3. Sensus Fleet Administrator Responsibilities

 

a. Responsible for the day to day administration of the Sensus U.S. Vehicle
program including the ordering of vehicles and handling employee vehicle
questions as they arise.

 

  •  

Sensus Fleet Administrator

Terry Zozula, Executive Assistant

terry.zozula@sensus.com

1-724-439-7868

4.4. Immediate Manager Responsibilities

 

a. Ensure that drivers comply with this policy.

5. Safety Policy / Impaired Use

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

5.1. Driver’s License

 

a. For authorized business driving, drivers must be licensed in their state of
residence. Drivers who fail to meet this requirement or whose driver’s license
is revoked for any reason are not eligible for driving on company or personal
business and may jeopardize their vehicle assignment.

 

b. Authorized drivers are to immediately report to their Manager instances in
which their operator’s license has been revoked, suspended, or restricted in a
manner which would affect their legal right to drive.

 

c. Fees and expenses regarding your personal driver’s license renewals are not
an approved company expense and should not be claimed on an expense report.

5.2. Motor Vehicle Record Check

 

a. A motor vehicle record check will be performed periodically on all company
drivers, employees and their legal spouse. A spouse, who waives the motor
vehicle record check, waives the right to drive the company vehicle. Only
records related to your driving experience are reviewed. All information is
handled in the strictest confidential manner.

 

b. In determining whether action is warranted by the company, all incidents on
an employee’s or spouse’s driving record during the previous 36 months will be
considered even if such incident(s) occurred while the employee/spouse was
driving a personally-owned vehicle that predates SENSUS employment.

5.3. Rules of Safe Operation of Vehicles

 

a. Have all licenses required by law to operate an automobile and wear your
seatbelts whenever driving, or as a passenger, in the company vehicle.

 

Page 2 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

b. Never operate a vehicle when impaired by alcohol, drugs, medication, illness,
fatigue or injury.

 

c. Ensure that vehicle safety equipment including brakes, lights, and horn are
always in good working condition.

 

d. Be familiar with all codes, laws, and regulations in the jurisdiction in
which you operate the vehicle, including those jurisdictions where only
occasional travel is anticipated.

 

e. Realize that traveling too fast for conditions and following the vehicle
ahead too closely are the main causes for rear-end collisions. Use rule of thumb
of one vehicle length behind for every 10 mph.

 

f. Always have your vehicle under control so that you can stop in the assured
clear distance ahead and avoid accidents in the event of unexpected actions on
the part of the drivers, pedestrians, children, and animals.

 

g. Adjust driving speed to condition of road surface, general traffic, and
visibility and be able to stop within range of your headlights at night.

 

h. Do not use a cellular phone while operating the vehicle unless the vehicle is
equipped with hands-free equipment such as Bluetooth. Otherwise always pull over
and stop to place a call on a cellular phone.

5.4. Safety Belt Policy

 

a. All employees are required to wear a safety belt properly while operating the
vehicle. It is the driver’s responsibility to ensure that all passengers wear
seat belts when the vehicle is in operation, and that children be restrained in
accordance with child restraint laws. It is also the driver’s responsibility to
ensure malfunctioning seatbelts are repaired or replaced immediately.

 

b. It is discouraged (and in some states illegal) to transport children and/or
infants in the front seat of the vehicle.

5.5. Impaired Use

 

a. No driver may operate a company vehicle if impaired by alcohol, drugs,
medication, illness, fatigue or injury.

 

b. Drivers are to immediately report to their Manager if stopped by law
enforcement for impaired driving, driving under the influence, or refusing a
breath test.

 

c. Any employee convicted of an alcohol or drug-related offense while driving at
any time may have his/her company vehicle privileges terminated and possibly
face other appropriate disciplinary action, up to and including employment
termination.

 

d. If an employee operates the vehicle under the influence of drugs, alcohol,
under physical disability, or operates said vehicle in a grossly negligent
manner or with reckless disregard for others, the employee may be responsible to
Sensus for the full amount of resultant damage to the leased vehicle or rented
vehicle, and to other persons property or injury caused by such conduct.

 

Page 3 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

6. Responsibilities of Authorized Drivers

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

As an authorized driver, you are required to do the following as outlined in
this policy:

 

a. Follow the Sensus Safety Policy as outlined in Section 5 of this policy.

 

b. Report personal and business mileage on a quarterly basis to ensure timely
replacement.

 

c. Use the PHH service card to pay for all maintenance and rental charges
incurred on the company-provided vehicle.

 

d. Follow the preventive maintenance schedule that is included with your PHH
Service Card.

 

e. Reply to PHH promptly regarding any pre-requisites to registration renewal
such as emissions or safety inspections.

 

f. Pay all fines associated with parking tickets and/or moving violations
promptly. This is not reimbursable by Sensus.

 

g. Report address changes to the Sensus Fleet Administrator immediately as
stated in Section 21.

 

h. Report accidents to law enforcement, PHH, and your Manager.

 

i. Follow all policies as outlined in this policy.

 

j. Obey all applicable state and federal laws.

 

k. Wash the vehicle and clean the interior to maintain its appearance and resale
value.

 

l. No bumper stickers or decals (except those required to properly register a
vehicle, park in a permitted area or otherwise authorized by Sensus) are allowed
on any Sensus vehicle.

Failure to fulfill these responsibilities can jeopardize the privilege of
authorized driving and/or the use of a company-provided vehicle. Where driving
is a requirement of employment, such failure may also have employment
consequences.

6.1. Violations which could result in loss of fleet privileges as a result of
driver’s motor vehicle record check

Combination of 3 or more within a three-year period:

 

a. Failure to obey “Stop” or “Yield” signs.

 

b. Improper passing.

 

c. Driving on the wrong side of the road.

 

d. Following too closely.

 

e. Failure to obey traffic signals.

 

f. Passing a stopped school bus with flashers on.

 

g. Exceeding the posted speed limit.

 

h. Any other moving motor vehicle convictions.

 

Page 4 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

6.2. Violations which will likely result in loss of fleet privileges and/or
employment termination as a result of driver’s motor vehicle record check

With review by Sensus Senior Management:

 

a. Driving under the influence of alcohol or drugs.

 

b. Driving with a suspended or revoked license.

 

c. Leaving the scene of an accident.

 

d. Two citations of reckless, careless or negligent driving.

 

e. A combination of three or more preventable accidents and/or moving
violations.

 

f. Participation in the illegal manufacture, transportation, distribution,
possession, sale or use of alcohol or illegal drugs, or any other illegal
activity.

 

g. Failure to notify Manager of license suspension, impaired driving, or driving
under the influence.

 

h. Falsifying information on an accident report, driving record or to a law
enforcement officer.

 

i. Failure to promptly pay all moving or stationary violations.

 

j. Eluding or attempting to elude a law enforcement officer.

 

k. Failure to authorize motor vehicle record check.

This list is not intended to be an all-inclusive list of risk violations but a
sample of those deemed serious by SENSUS

7. Non-Executive Company-Provided Vehicles

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

7.1. Non-Executive Eligibility

Eligibility for Non-Executive level vehicles is determined by the employee’s
need ( >15,000 business miles/year), job title and scope of responsibility. The
Sensus Fleet Manager will make the final determination based on the
recommendation of a Business Group President or Vice President with full P&L or
Sales responsibility.

All requests for Non-Executive level vehicles, either initial or replacement,
are subject to approval by Sensus.

Vehicles will be replaced according to the following schedule:

 

  •  

70,000 miles* – cars

  •  

80,000 miles* – vans

  •  

90,000 miles* – cargo vans/pick-up trucks/Sport Utility Vehicles

*Vehicles that exceed the mileage replace level prior to completion of normal 50
month leasing period must be utilized for a minimum of 40 months prior to
replacement.

 

Page 5 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

If the employee’s termination or retirement date is known, a vehicle will not be
replaced prior to such termination or retirement.

An employee, upon retirement, has the option to purchase the vehicle they are
currently driving provided it is within 6 months of the lease expiration date.

7.2. Non-Executive Vehicle Ordering

 

a. In order to maximize the re-sale value of our Non-Executive vehicles,
ordering cycles will occur for fall and spring delivery. Once your eligibility
is approved contact the Fleet Administrator for ordering instructions.

 

b. Each model year, Sensus decides which vehicles, equipment options, and
exterior/interior color combinations will be available to drivers whose vehicles
are due to be replaced. These decisions can change during the model year as
conditions change.

 

c. Vehicle selections are determined based primarily on business need, cost,
safety, availability and resale. There are no company-paid variations, upgrades
or substitutions to the model selector list.

Vehicles ordered directly from the manufacturer are typically available for
delivery in 8 to 12 weeks. Times can vary throughout the year as conditions with
the manufacturer change.

8. Executive Company-Provided Vehicles

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

8.1. Executive Eligibility

 

a. The employee’s “Position Title,” reporting level, and the scope of the
employee’s responsibility determine eligibility for a specific level and
vehicle. The Vice President of Human Resources for Sensus Metering Systems will
make the final determination, in case of questions.

 

b. All requests for Executive level vehicles, either initial or replacement, are
subject to approval by Sensus.

Vehicles will be replaced according to the following schedule:

Minimum of 36 months – Level A

Minimum of 48 months – Level B

8.2. Executive Level Vehicle Ordering

 

a. If the vehicle is for a new hire the eligible employee should contact the
Administrator as soon as the employment offer has been accepted to order his or
her Company vehicle, according to the specified level for that employee.

 

Page 6 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

  •  

Level A

  ¡  

Job Titles—Chief Executive Officer & Chief Financial Officer

  ¡  

Vehicle Price*—Up to $50,000

 

  •  

Level B

  ¡  

Job Titles—Corporate Vice Presidents, Business Group Presidents, Executive Vice
Presidents & Vice Presidents with full P&L or Sales responsibility.

  ¡  

Vehicle Price*—Up to $35,000

* Vehicle Price is based on sale price, including options, but prior to taxes,
title and other mandated charges.

 

b. Executive’s have the option of obtaining a vehicle by either ordering a
vehicle through the manufacturer or by identifying an existing vehicle in a
dealership’s inventory. A leasing company representative specifically assigned
to Sensus Metering Systems will confirm the vehicle and options and either
arrange to lease an existing vehicle or to place an order with the vehicle
manufacturer. Confirmation of the order and estimated arrival date for vehicles
ordered through a manufacturer (normally 8 to 12 weeks) will be sent to the
employee.

Driver Procedures and Information

9. New Vehicle Delivery

The dealer will notify you when your new vehicle is ready for delivery. In some
areas of the country, PHH’s dealer network will deliver the new vehicle to the
driver’s residence or work location. You will be notified if the new vehicle
will be delivered or if you will be required to pick up the vehicle from the
dealership.

Upon delivery, the dealer will ask you to sign a Delivery Receipt as an
acknowledgment of receipt. Before doing so, take the following steps:

 

a. Check to see that the vehicle has all the equipment as printed on your Order
Acknowledgment form. If there are any discrepancies, notify the Sensus Fleet
Administrator and do not accept delivery of the vehicle.

 

b. Inspect the vehicle carefully for any possible damage. Note on the Delivery
Receipt any apparent defects and check with the Fleet Administrator to determine
if you should take delivery of the vehicle.

10. New Vehicle Titling & Registration

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Generally, the delivering dealer handles title and registration of new vehicles.
Whenever possible and when the registered owner remains the same, the dealer
will transfer the plates from your old vehicle to the new one.

 

Page 7 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

In some cases, you may be required to title and register the new vehicle
yourself due to state laws. If so, documents and instructions will be provided
to you by PHH, or the delivering dealer will give the documents to you at the
time of delivery.

11. Personal Use of Company Vehicles

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Personal use is restricted to the employee and the employee’s legal spouse. The
following are defined as personal use:

 

a. Personal vacations (permitted in the U.S. only up to a maximum of 1,000 miles
annually)

 

b. Weekends

 

c. Holidays

 

d. Commutes to and from the home or business office

 

e. Medical leave

The IRS states personal use is considered as taxable income.

Company automobiles are not to be used for gainful purposes while in personal
use. While used for personal use, the vehicle must be operated in compliance
with all company policies. Sensus can modify or withdraw the privilege of
personal use.

11.1. Fuel Usage During Vacation

Sensus permits the usage of the company vehicle while the employee is on
vacation; however, fuel usage during that period is the responsibility of the
driver and will not be reimbursed by the company.

11.2. Personal Mileage Reporting

Personal mileage is considered a source of taxable income. Income attributable
to personal use of a company vehicle will be included on the employee’s W-2 form
as taxable income at year-end. Failure to report personal mileage to the company
will require the company to consider 100% of the vehicle’s use as personal for
W-2 reporting purposes.

11.4. Parking/Tolls

Parking, tolls, or other items of expense incurred while the automobile is in
personal use are to be paid by the driver and should not be entered on the
Expense Report.

11.5. Insurance

Sensus will provide insurance coverage for the company vehicle. This insurance
is applicable to the company vehicle only and does not apply to any personal
items that might be stolen, damaged or destroyed during business or personal use
of the vehicle.

 

Page 8 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

12. Mileage Reporting

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Business and personal miles must be reported to Sensus for income tax reporting
purposes.

Please note that vehicle usage will be assumed to be 100 percent personal for
income tax purposes in the event mileage is not reported.

13. Operating Expenses for Company-Provided Vehicles

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

While a company-provided vehicle is being used for business, Sensus will pay
operating costs. Properly documented expenses such as parking and tolls incurred
during business travel (not including commutes to and from the office) will be
reimbursed.

The PHH Service Card must be used to pay for all maintenance, repairs, and
rental charges incurred for maintenance and repairs of the company vehicle.
These charges will be billed directly to Sensus. A list of the national account
vendors who accept the PHH Service Card accompanies your PHH Service Card and is
referenced in Section 25.

Sensus will decline to pay for expenses that arise from neglect, misuse, or
violation of the policies in this policy.

14. Rental Vehicles

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

If your company vehicle is temporarily unavailable due to maintenance or an
accident, Sensus Fleet Administrator and PHH will consult with you to obtain an
appropriate rental vehicle while your vehicle is in for maintenance or repairs.

15. PHH Service Card

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Each driver will receive a personalized red PHH Service Card to be used for
purchasing vehicle-related items for your company vehicle. Receipt of this card
enrolls your company vehicle in the PHH Vehicle Maintenance Program. The card
only be used for vehicle related items only and can NOT be used to purchase
food, newspapers, or other non-vehicle related items. All charges against the
PHH Service Card will be billed directly to Sensus; therefore it is not
necessary to list these charges on your expense report. All vehicle maintenance
must be done through PHH. Other than fuel charges any vehicle charges over $25
listed on an expense report will not be reimbursed.

15.1. Card Imprint

The card is imprinted with the driver’s name and stays with the driver when a
new vehicle is delivered.

 

Page 9 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

15.2. Lost, Stolen or Damaged Cards

If your card is lost, stolen or damaged, please contact the Fleet Administrator
immediately to report the incident and arrange for a replacement card.

15.3. Vehicle Maintenance Program

Use your PHH Service Card for routine maintenance under $100.00 without
approval. For repairs over $100.00, you must have prior approval. Follow the
instructions in the “How to Use Vehicle Maintenance”, Section 25 of this policy,
for procedures for necessary repairs.

Drivers are expected to properly maintain the company-provided vehicle at all
times. A preventive maintenance schedule accompanies your PHH Service Card, and
should be followed carefully.

16. Registration Renewal

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Ultimately, you as the driver are responsible for proper registration of the
vehicle. In most cases, PHH will handle registration renewals for PHH leased
vehicles directly with the state. Keep in mind that the driver is responsible
for any pre-requisites to renewal such as emissions or safety inspections that
might be required by the state. You will be notified by PHH if you are required
to perform pre-requisites. If you have any questions concerning the renewal of
your vehicle registration, contact the Fleet Administrator.

17. Titles

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

All vehicle original titles are kept on file with PHH. If you receive a title
please forward to:

PHH Vehicle Management Services

Attention: Title Administration (Mail Code DI)

P.O. Box 13267

Baltimore, MD 21203.

If you relocate to another state, call the Sensus Fleet Administrator
immediately

18. Insurance

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Sensus will provide each driver with an insurance identification card, which
should be kept with the vehicle. The insurance carrier policy number and period
of coverage is printed on the card.

In the event of an accident, follow the procedures in Section 27 of this policy.

Personal belongings that are stolen, damaged or destroyed during company or
personal business are the responsibility of the driver’s personal insurance
policy and will not be covered by SENSUS

19. Parking and Moving Violations

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

 

Page 10 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

As the driver of the vehicle, you are responsible for PROMPT payment of any
fines for moving and/or stationary violations incurred during business or
personal use of the company vehicle. All fines must be paid promptly to avoid
penalties. Any penalties and/or processing fees that result due to delinquent or
non-payment will be the responsibility of the driver.

20. Changing Vehicles

. . . . . . . . . . . . . . . . . . . . . . . . . .

If you are assigned to another vehicle, make sure it has the proper and current
documentation (registration, inspection requirements and, insurance ID card). If
this documentation is not in order, contact the Fleet Administrator. Your
assigned red PHH card stays with you.

21. Address Changes

. . . . . . . . . . . . . . . . . . . . . . . . . .

If your address changes, notify the Fleet Administrator.

If you move to a different state, you must get a driver’s license from your new
state and re-title your vehicle. In most states, PHH will retitle the vehicle
for you directly with the state. However, in some cases, you may be required to
retitle the vehicle on your own. If so, this must be done promptly. PHH will
advise you of your requirements and is available to assist with your questions
regarding the process.

22. Employee Sale Program

. . . . . . . . . . . . . . . . . . . . . . . . . .

The assigned driver has the first right of purchase of a company-provided
vehicle at the time of replacement. In the event the driver is not interested,
another Sensus employee can purchase the vehicle. The price quoted by PHH
represents the fair market value for the vehicle and is firm. If you agree to
purchase the vehicle, it must be titled to you or an immediate family member*
only. You will be sent an invoice and other necessary paperwork instructing you
how to complete the purchase. Payment must be in the form of a certified or
cashier’s check payable to D.L. Peterson Trust. Drivers will be limited to the
purchase of one vehicle per calendar year. *Immediate family member is defined
as the spouse or child of the driver only—no exceptions.

ALL VEHICLES ARE SOLD “AS IS.”

Any vehicle needing substantial repair will not be sold to a Sensus employee.

23. Turn in of Used Vehicle

. . . . . . . . . . . . . . . . . . . . . . . . . .

Please notify the Fleet Administrator as soon as possible whether or not you
decide to purchase your company vehicle. If another Sensus employee is not
interested in purchasing the vehicle, it should be left at the delivering dealer
when you take delivery of your new vehicle. Therefore, you must contact the
Fleet Administrator prior to pick-up of your new vehicle to verify disposition.
If your new vehicle is delivered to your home or office, it will be delivered by
the PHH representative contracted to deliver the

 

Page 11 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

new vehicle. You are in no way obligated to provide return transportation or
monetary compensation to the person delivering the vehicle to you.

It is the driver’s responsibility to ensure the vehicle is clean and in good
repair at the time of turn in to PHH. You could be held personally responsible
for damages caused by abuse or inappropriate use of the vehicle.

24. Termination of Employment

. . . . . . . . . . . . . . . . . . . . . . . . . .

If you resign or are terminated by the company, you are no longer eligible to
operate or retain a company vehicle. The vehicle, PHH Service Card, registration
card, keys and Driver’s Policy must be immediately surrendered to your Manager
or your Human Resources Department.

Maintenance, Accidents, and Emergency Roadside Assistance

25. How to use the Vehicle Maintenance Program

. . . . . . . . . . . . . . . . . . . . . . . . . .

Company-provided vehicles are automatically enrolled in the PHH Vehicle
Maintenance Program. The red PHH Service Card must be used for the purchase of
all maintenance repairs. It is the responsibility of the assigned driver to
maintain and correct causes that may lead to poor vehicle performance or safety.
This includes having all general and preventive maintenance completed according
to the maintenance schedules that accompany this policy.

25.1. Preventive Maintenance

Each driver is provided with a program information sheet with the PHH Service
Card. This information sheet, issued by PHH, instructs the driver to have
routine preventive maintenance performed on the vehicle at designated mileage
intervals.

For oil changes, filter replacements and other preventive maintenance, take your
vehicle to a local branch of any of the approved national account vendors listed
on your service card mailing envelop, and present your PHH Service Card when you
drop off your keys. For your convenience, the national account vendors are also
listed below.

 

Goodyear

   General Tire    AAMCO

Firestone

   Michelin    Just Tires

Jiffy Lube

   BFGoodrich    Uniroyal

Pep Boys

   Penske Auto   

Other approved facilities are available by accessing PHH’s website:
www.phh.arvalcom

 

Page 12 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

Regular inspection of tires is considered essential to safety and fuel
efficiency. Check for uneven wear, cuts and abrasions. Also maintain the
manufacturer recommended tire pressure.

25.2. Mechanical Problems

If you experience a mechanical problem or require service that exceeds $100,
BEFORE you take your vehicle to a shop call a PHH Vehicle Maintenance Service
Specialist at 1-800-638-7900.

Be prepared to give:

 

•  

Your PHH Service Card number (imprinted on the card)

 

•  

Your vehicle number

 

•  

Your current odometer reading

PHH Service Specialists are available 7 days a week, 24 hours a day to assist
you.

 

a. Describe the problem or service request.

The Service Specialist will direct you to a convenient repair facility based on
the work that you need. You and the Service Specialist will agree on an approved
facility, which is the best and most convenient. There is an additional cost to
Sensus for taking your vehicle to a shop that is not approved by PHH and such
expenses may not be approved for reimbursement by the Fleet Manager.

 

b. Take your vehicle to the service facility.

 

c. Identify yourself as a PHH Service cardholder and Sensus employee. When you
request service, present your card. Remind the facility to phone PHH for
authorization over $100. If possible, remain in the shop until they contact a
PHH Service Specialist.

 

d. When you pick up your vehicle, verify all work.

 

e. When you are satisfied with the work, sign your receipt.

25.3. Warranty Repairs

To ensure that the company receives warranty protection, it is essential that
each driver follow the preventive maintenance schedule provided by PHH in the
Vehicle Maintenance brochure. Warranty provisions are supplied with each vehicle
and must be followed to ensure that all services covered under warranty are
obtained. Suspected mechanical problems should be evaluated before warranty
expiration.

Warranty repairs and manufacturer recalls should be performed by an authorized
dealership. If you need assistance arranging warranty work or are unsure of your
warranty coverage, call PHH at 1-800-638-7900.

25.4. Car Washes

The appearance of the company vehicle should be maintained in order to protect
the resale value of the vehicle. Therefore, car washes are an allowable expense
and are limited to 2 per month. Car detailing is not reimbursed by Sensus.

 

Page 13 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

25.5. Vehicle Replacement

Once a requisition for a new vehicle has been submitted, no repairs to the
existing vehicle should be made without prior approval from PHH.

26. Important Information for You

. . . . . . . . . . . . . . . . . . . . . . . . . .

Always call PHH BEFORE you have your vehicle serviced if you expect the cost to
exceed $100.00. A Service Specialist will direct you to the best repair facility
to meet your needs. You will avoid:

 

a. Having to pay for services and repairs yourself.

 

b. Unnecessary or inadequate work.

 

c. Over-priced replacement parts and service.

 

d. Any chance that Sensus will refuse to pay for unauthorized work.

To avoid delays, make appointments with repair facilities for minor maintenance
and repairs when possible and arrange for alternate transportation where
necessary. Use your card for service or repairs on your assigned company vehicle
only. Do not use it for your personal vehicle.

Be sure that you understand the service limits of your PHH Service Card as
outlined in Section 24 of this policy. If you have questions, call your Fleet
Administrator.

27. Accidents

. . . . . . . . . . . . . . . . . . . . . . . . . .

In the event of an accident: No matter how minor the accident, report all
accidents to your Fleet Administrator and always contact the police and file a
police report.

 

a. Take precautions necessary to protect yourself and the scene of the accident
from further accidents.

 

b. If you or other parties are injured, request medical assistance. If fire is
involved, request fire department aid.

 

c. Give identifying information ONLY to other party(ies) involved, but make no
comments about assuming responsibility, fault or blame.

 

d. Workman’s Compensation questions should be directed to the Sensus Human
Resources Department.

 

e. Do not discuss the accident with anyone except the police.

 

f. Provide the other party with your name, address, phone number and insurance
company.

 

g. Sensus insurance company’s name is ACE American Insurance Co. The incident
should also be reported to ACE via their toll free number at 1-800-222-4365.

 

h. Record the name and address of witnesses and occupants of the other vehicles.
Record the make, model, and license plate number of the other vehicles.

 

Page 14 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

i. Draw an accurate diagram of the accident scene. Note street/road names,
traffic signs, signals, date, time, and overall road and weather conditions.

28. Emergency Roadside Assistance

. . . . . . . . . . . . . . . . . . . . . . . . . .

Call PHH at 1-800-638-7900 if you need:

 

a. A roadside flat tire changed

 

b. A jump start because of a dead battery

 

c. Out-of-gas fuel delivery

 

d. Lockout assistance

 

e. Towing

 

f. Assistance due to an Accident.

Help will be dispatched immediately, 24 hours a day, 365 days a year (including
holidays).

 

Page 15 of 15



--------------------------------------------------------------------------------

LOGO [g69981g27o54.jpg]

 

Sensus Fleet Policy Acknowledgement

This is to acknowledge that I have received a hard copy of the Sensus US Vehicle
Fleet Policy.

I have familiarized myself with the material in the Policy, and agree to its
terms.

I understand that Sensus may change, rescind, or add terms described in the
policy with or without proper notice. Such changes, if they occur, will be
communicated as soon as available to all employees that have Sensus Leased
Vehicles.

 

Date

  

 

   Employee Name   

 

   Employee Signature   

 

   Spouse/Significant Other Signature   

 

  

To be returned to SENSUS Fleet Administrator as soon as possible.

Via Mail:

Terry Zozula

Sensus Metering Systems

450 N Gallatin Avenue

Uniontown, PA 15401

Scanned Copy Via E-mail:

terry.zozula@sensus.com

Via Fax:

1-724-439-7897